Supplemental Opinion.
The opinion herewith filed was first filed on December 19, 1935. After it was filed, the writer's attention was called to the entry on the docket of the court made on the day the cause was decided reversing and remanding the case. Justice GRAVES, who dissented from the majority in the disposition of the appeal, filed his opinion in the case on the date of the filing of our original opinion, and immediately left on his Christmas recess. After ascertaining the inconsistency in the disposition of the case in the majority opinion and that indicated in the docket entry, we withdrew our opinion, and held the matter in abeyance until the return of the dissenting justice. We have to-day corrected the docket order to conform to the disposition of the case made in our opinion and re-filed the opinion heretofore withdrawn.
Just how the original entry on the docket came to be made is hard to explain, but was probably due to an error or inadvertence of the writer. This supplemental opinion is filed to relieve my associates of any responsibility for the conflict between the opinion and the docket entry.